DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 11, 2021. Claims 2, 5-7, and 17-19 have been cancelled without prejudice.  Claims 1, 3, 4, 8-16, and 20-24 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 3, 4, 8-16, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 3, 4, and 12-16, the closest prior art references, Shoraku et al. (US 2009/0284703 A1), Yoon et al. (US 2013/0229611 A1), Na et al. (US 2009/0290114 A1), Kasugai et al. (WO 2009/087802 A1), and Shin et al. (US 2015/0055065 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “at least the surface of the first substrate has the groove, the pixel electrode is formed so as to overlap the groove in the surface of the first substrate when viewed from the direction normal to the display surface, and the groove in the surface of the first substrate has a substantially cross shape.”
In regard to independent claim 8 and dependent claims 9-11 and 20-24, the closest prior art references, Shoraku et al. (US 2009/0284703 A1), Yoon et al. (US 2013/0229611 A1), Na et 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
June 16, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871